[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                         DECEMBER 22, 2011
                             No. 10-14450
                         Non-Argument Calendar               JOHN LEY
                                                              CLERK
                       ________________________

                  D.C. Docket No. 1:10-cr-20039-ASG-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

RODNEY HERON,

                                                         Defendant-Appellant.

                      ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                           (December 22, 2011)

Before BARKETT, HULL and BLACK, Circuit Judges.

PER CURIAM:
      Nathan D. Clark, appointed counsel for Rodney Heron, has filed a renewed

motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit

of the appeal is correct. Because independent examination of the entire record

reveals no arguably meritorious issues, counsel’s renewed motion to withdraw is

GRANTED, and Heron’s conviction and sentence are AFFIRMED.




                                          2